 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    ERIC EHMANN,                                            Case No. 2:19-cv-01199-APG-BNW
 8                                           Plaintiff,               AMENDED ORDER
              v.
 9
      DESERT PALACE, LLC, et al.,
10
                                          Defendants.
11

12          This matter is before the court on plaintiff’s failure to file a Certificate as to Interested
13   Parties as required by LR 7.1-1. The Complaint (ECF No. 1) and Amended Complaint (ECF
14   No. 4) in this matter were both filed July 10, 2019. No answer has been filed. Canon 3C(1)(c) of
15   the Code of Conduct for United States Judges and 28 U.S.C. § 455(b)(4) require the court to screen
16   cases for financial disqualification or other financial matters that may call for a judge’s recusal
17   (disqualification).   LR 7.1-1(a) states, in pertinent part, that “pro se parties and attorneys for
18   private non-governmental parties must identify in the disclosure statement all persons, associations
19   of persons, firms, partnerships or corporations (including parent corporations) that have a direct,
20   pecuniary interest in the outcome of the case.”
21          The disclosure statement must include the following certification:
22                  The undersigned, pro se party, certifies that the following may have
                    a direct, pecuniary interest in the outcome of this case: (here list the
23                  names of all such parties and identify their connection and interests.)
                    These representations are made to enable judges of the court to
24                  evaluate possible disqualifications or recusal.
25                  Signature of pro se party.
26

27          Plaintiff must file a notice with the court disclosing all persons, associations of persons,
28   firms, partnerships or corporations (including parent corporations) that have a direct, pecuniary
                                                          1
 1   interest in the outcome of the case. If there are no known interested parties other than those

 2   participating in the case, “a statement to that effect will satisfy the rule.” LR 7.1-1(b).

 3   Additionally, plaintiff must promptly file a supplemental notice “upon any change in the

 4   information that this rule requires.” LR 7.1-1(c).

 5          Accordingly,

 6          IT IS ORDERED that plaintiff shall file a notice with the court disclosing all persons,

 7   associations of persons, firms, partnerships or corporations (including parent corporations) that

 8   have a direct, pecuniary interest in the outcome of the case no later than August 8, 2019. Failure

 9   to comply may result in the issuance of an order to show cause why sanctions should not be

10   imposed.

11          DATED this 26th day of July, 2019.
12

13
                                                          BRENDA WEKSLER
14                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
